


11/13/07

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT, made as of November 13,
2007 (this “Agreement”), by and between Castle Brands Inc., a Delaware
corporation, its subsidiaries and affiliates (the “Company”), and Mark Andrews
(the “Chairman”), an individual residing at 30 Sutton Place, New York, New York,
10022;

In consideration of the mutual covenants set forth in this Agreement, the
parties hereto agree, effective as of November 15, 2007, as follows:

AGREEMENT:

1. Employment. Subject to the terms of this Agreement, the Company agrees to
continue to employ Chairman, and Chairman agrees to accept such continued
employment, as the non-executive Chairman of the Board of Directors of Castle
Brands Inc. As such, Chairman will have responsibility for such job-related
duties as shall be mutually agreed to from time to time by the Chairman on the
one hand and the President and Boards of Directors of the Company on the other.

2. Performance of Services. Chairman shall devote such business time, attention,
skill and efforts to the performance of his duties under this Agreement as shall
reasonably be necessary to carry out his duties hereunder, but shall be free to
engage in such other business or occupation during the period of his employment
as he may choose; provided, however, that no such activity conflicts with the
interests of the Company or interferes with the proper and efficient performance
of his duties for the Company. Notwithstanding the foregoing, nothing herein
shall preclude Chairman from (i) serving as a member of the board of directors
or advisory boards (or their equivalents in the case of a non-corporate entity)
or employee of for-profit companies (other than competitors of the Company) or
charitable organizations, (ii) engaging in charitable activities and community
affairs and (iii) managing personal and/or family investments and affairs;
provided, however, that the activities set out in clauses (i), (ii) and (iii)
shall be limited by Chairman so as not to materially interfere or conflict,
individually, or in the aggregate, with the performance of his duties and
responsibilities hereunder.

3. Term. Chairman will be employed for a term commencing on the date hereof and
ending on May 1, 2010 (the “Term”), unless his employment is terminated prior to
the expiration of the Term pursuant to Section 6 hereof.

4. Compensation. During the Term of this Agreement the Company agrees to pay to
Chairman:

(a) Salary. Effective November 15, 2007, a salary (the “Base Salary”) at the
rate of $298,267 per year, payable in accordance with the Company’s standard
payroll practices as in effect from time to time; provided, however, that
following November 15, 2008, the Base Salary shall be $100,000 per year. Such
Base Salary may be increased (but not

 

 

--------------------------------------------------------------------------------






decreased) on the basis of periodic reviews, in the sole discretion of the
Compensation Committee of the Board of Directors of the Company.

(b) Stock Option Grants. Chairman shall be entitled to such options to purchase
Common Stock of the Company as shall be granted by the Compensation Committee of
the Board of Directors of the Company.

(c) Incentive Bonus. The Chairman shall be eligible to receive an incentive
bonus subject to successful achievement of goals and objectives to be agreed
upon by the Chairman and the Compensation Committee of the Board of Directors of
the Company.

(d) Other Benefits. Chairman will be entitled to participate, to the extent he
is eligible under the terms and conditions thereof, in all profit-sharing,
hospitalization, insurance, medical, disability, or other fringe benefit plans
generally available to other employees of the Company.

(e) Compliance with Company Policies. The Chairman shall substantially comply
with all Company practices, policies and procedures of which he shall have
notice (including the Company’s expense policies) as in effect from time to
time.

5. Expenses. The Company will reimburse Chairman for all expenses reasonably
incurred by him in connection with the performance of his duties hereunder and
the business of the Company and affiliates, upon the submission to the Company
of appropriate invoices therefor in accordance with the Company’s policies and
procedures as in effect from time to time for Company employees.

6. Termination.

(a) Termination by the Company Without Cause. The Company may terminate the
employment of Chairman hereunder at any time without Cause (as hereinafter
defined). Notice of any such termination must be in writing and will be
effective upon receipt by Chairman. In the event that the employment of Chairman
is terminated pursuant to this clause (a) prior to November 15, 2008, the
Company will continue to pay to Chairman the Base Salary per annum as in effect
on the date of such termination, in accordance with the standard payroll
practices of the Company as in effect from time to time, until November 15,
2008. In addition, in the event that the employment of Chairman is terminated
pursuant to this clause (a), the annual incentive bonus, if any, described in
Section 4(c) will be paid with respect to the year in which termination occurs
(pro rated for the portion of the year in which Chairman was so employed).
Further, any unvested stock option held by the Chairman that would have become
vested if Chairman continued employment for the twenty-four (24) month period
following his termination shall vest on the original vesting schedule of such
option and such option and any options vested prior to termination will be
exercisable for three years following termination.

(b) Termination by the Company for Cause. The Company may terminate the
employment of Chairman hereunder for Cause. Executive shall be entitled to
thirty (30) days prior written notice of the intent to terminate Executive
hereunder and the right to address and/or cure such Cause. Any such notice of
intent to terminate for Cause must specify the particular grounds therefor in
reasonable detail. In the event that the employment of Chairman is terminated
pursuant to this clause (b), the Company will pay to Chairman the amount of all
accrued but unpaid Base Salary to the date of such termination, but no annual
incentive bonus will be paid with respect to the year in which termination
occurs. As used

 

 

2

 

--------------------------------------------------------------------------------






herein, “Cause” means Chairman’s (i) personal dishonesty, (ii) willful
misconduct, (iii) breach of fiduciary duty, (iv) failure to substantially
perform duties relating to Chairman’s performance hereunder other than any such
failure owing to Chairman becoming Disabled (as hereinafter defined) as
reasonably determined by a majority of the entire Compensation Committee of the
Board of Directors of the Company, after consultation with the President of the
Company, (v) conviction of, or the entry by the Chairman of any plea of guilty
or nolo contendre to, any felony or other lesser crime that would require
removal from his position at the Company (e.g. any alcohol or drug related
misdemeanor) or (vi) material breach of any provision of this Agreement as
reasonably determined by the Compensation Committee of the Board of Directors of
the Company, after consultation with the President; provided, however, that in
any of the foregoing circumstances, Executive has failed to cure such Cause
within the thirty (30) day period referenced in the second sentence of this
Section 6(b). In the event Chairman is terminated for Cause solely pursuant to
(iv) or (vi) above, any stock option held by Chairman that is vested at the time
of such termination may be exercised until the earlier to occur of (i) the
expiration date of such option pursuant to its terms and (ii) one year after
such termination. In the event Chairman is terminated for Cause other than
solely pursuant to (iv) or (vi) above, any stock option held by Chairman shall
immediately expire and no longer be exercisable upon such termination. Chairman
shall be entitled to thirty (30) days prior written notice of the intent to
terminate Chairman hereunder and the right to address and/or cure such Cause.
Any such notice of intent to terminate for Cause must specify the particular
grounds therefor in reasonable detail.

(c) Termination by Chairman. Chairman may terminate his employment hereunder (i)
at any time without cause or (ii) for Good Reason (as hereinafter defined).
Notice of any such termination must be in writing and will be effective 60 days
after receipt by the Company. In the event that Chairman terminates employment
pursuant to subclause (i) of this clause (c), the Company will pay to Chairman
the amount of all accrued but unpaid Base Salary to the date of such
termination, but no annual incentive bonus or incentive contribution will be
paid with respect to the year in which termination occurs. In the event that
Chairman terminates employment hereunder for Good Reason prior to November 15,
2008, Chairman will be entitled to the same salary and bonus payments as would
be provided were he to be terminated without Cause pursuant to Section 6(a)
above. Further, any stock option held by Chairman that is vested at the time of
Chairman’s termination pursuant to this clause (c) will be exercisable for the
shorter of five years or the remainder of the original term of such option and
any unvested stock option held by the Chairman will vest and will be exercisable
for the shorter of five years or the remainder of the original term of such
option. As used herein, “Good Reason” means a termination by Chairman of
Chairman’s employment hereunder within 90 days after (i) dissolution or
divestiture of all or substantially all of the Company’s business, (ii) the
Company’s material breach of any provision of this Agreement which is not cured
within 30 business days after written notice thereof from Chairman to the
Company or (iii) the Chairman’s failure, after nomination and reasonable effort,
to be elected as a director of the Corporation.

(d) Termination Upon Death. This Agreement will terminate automatically on the
death of Chairman. In the event that the employment of Chairman is terminated
pursuant to this clause (d), the Company will pay to the representative of
Chairman the amount of all accrued but unpaid Base Salary to the date of such
termination, the annual incentive bonus, if any, described in Section 4(c) with
respect to the year in which termination occurs (pro rated for the portion of
the year in which Chairman was so employed) and an amount equal to the aggregate
Base Salary that would have been earned by Chairman in the one-year

 

 

 

3

 

--------------------------------------------------------------------------------






period between the date of such termination and the first anniversary of such
date of termination, after giving effect to Section 4(a), if applicable, had
Chairman’s employment continued during such one-year period. Further, any stock
option held by Chairman that is vested at the time of death will be exercisable
by Chairman’s personal representative or estate for a period of two years from
date of death and all unvested stock options held by Chairman shall fully vest
and be exercisable for a period of two years from date of death.

(e) Termination by the Company by Reason of Disability. The Company may
terminate the employment of Chairman hereunder after Chairman becomes Disabled
(as hereinafter defined). Notice of any such termination must be in writing and
will be effective thirty days after receipt by Chairman. In the event that the
employment of Chairman is terminated pursuant to this clause (e), the Company
will pay to Chairman or his representative the amount of all accrued but unpaid
Base Salary to the date of such termination less the amount, if any, received by
Chairman from any disability insurance maintained by the Company, the annual
incentive bonus described in Section 4(c), if any, with respect to the year in
which termination occurs (pro rated for the portion of the year in which
Chairman was so employed) and the Company will continue to pay to Chairman the
Base Salary per annum (as in effect on the date of such termination, but subject
to the adjustment in Section 4(a) hereof), in accordance with the standard
payroll practices of the Company as in effect from time to time, for a term of
twelve (12) months following the date of such termination. Further any stock
option held by Chairman that is vested at the time of termination for disability
will be exercisable for a period of two years from date of such termination for
disability and all unvested stock options held by Chairman shall fully vest and
be exercisable for a period of two years from date of termination for
disability. As used herein, the term “Disabled” means Chairman becoming
physically or mentally disabled or incapacitated to the extent that he has been
or will be unable to perform his duties hereunder on account of such
disabilities or incapacitation for a continuous period of six months as
determined by a qualified physician or group of physicians selected by the
Company and approved by Chairman or his representative, such approval not to be
unreasonably withheld.

(f) Change of Control. A “Change of Control” shall have occurred if:
(i) thirty-five percent (35%) or more of the outstanding voting stock of Castle
Brands Inc. has been acquired by any person (as defined by Section 3(a)(9) of
the Securities Exchange Act of 1934, as amended) other than directly from the
Company; (ii) there has been a merger or equivalent combination involving Castle
Brands Inc. after which 49% or more of the voting stock of the surviving
corporation is held by persons other than former shareholders of Castle Brands
Inc.; (iii) Castle Brands Inc. sells or disposes of all or substantially all of
its assets or; (iv) twenty percent (20%) or more of the members of the Board of
Directors of Castle Brands Inc. elected by shareholders are persons who were not
nominated in the then most recent proxy statement of Castle Brands Inc. In the
event that the employment of Chairman is terminated following a Change in
Control, either by the Company without Cause or by Chairman for Good Reason, the
Company will continue to pay to Chairman the Base Salary per annum (as in effect
on the date of such termination, but subject to the adjustment in Section 4(a)
hereof), in accordance with the standard payroll practices of the Company as in
effect from time to time, for a term of twelve (12) months following the date of
such termination. In addition, in the event that the employment of Chairman is
terminated pursuant to this clause (f), the annual incentive bonus described in
Section 4(c) will be paid to Chairman with respect to the year in which
termination occurs (pro rated for the portion of the year in which Chairman was
so employed). Further, all unvested stock options will vest without further
action on the date of termination and

 

 

4

 

--------------------------------------------------------------------------------






all stock options held by Chairman will be exercisable during the remainder of
their original term.

7. Confidentiality.

(a) Chairman will not, at any time following the date of this Agreement, and
regardless of whether Chairman continues to be employed by the Company, and if
Chairman’s employment has been terminated, regardless of the manner, reason,
time or cause thereof, directly or indirectly reveal, report, publish, disclose,
transfer or furnish to any person not entitled to receive the same, any material
Proprietary Information (as hereinafter defined). The term “Proprietary
Information” means any material information which at the time or times concerns
or relates to any aspect of any business that the Company or its subsidiaries
are involved in or actively contemplating (the “Business”) and which is
confidential and proprietary to the Business. Proprietary Information includes
items, materials and information concerning the following: marketing plans or
strategies; budgets; designs; intellectual property and trade secrets; and
product plans. Notwithstanding the foregoing, “Proprietary Information” does not
include any information to the extent it becomes generally known to persons
engaged in businesses similar to the Business through no fault of Chairman or
any information which Chairman is required to disclose as a result of a subpoena
or other legal process.

(b) Upon termination of Chairman’s employment with the Company, Chairman (or his
personal representative) must deliver to the Company whatever property described
in this Section 7, which is in his possession or control, as the Company may
request.

8. Representations and Warranties. Chairman represents and warrants to the
Company that he is not a party to any prior employment agreement or other
agreement which restricts, interferes with or impairs, or which might be claimed
to restrict, interfere with or impair, in any way, Chairman’s use of any
information or Chairman’s execution or performance of this Agreement.

9. Discoveries and Improvements. Chairman acknowledges and agrees that all
inventions, discoveries, and improvements, whether patentable or unpatentable,
made, devised, or discovered by Chairman, whether by himself, or jointly with
others, from the date hereof until the expiration of the Term hereof, reasonably
deemed to be directly related to the Business, will be promptly disclosed in
writing to the President (or such other officer as the President may designate)
of the Company and will be the sole and exclusive property of the Company.
Chairman agrees to execute any assignments to the Company or its nominee of his
entire right, title, and interest in and to any such inventions, discoveries,
and improvements and to execute any other instruments and documents requisite or
desirable in applying for and obtaining patents, copyrights or trademarks at the
cost of the Company, with respect thereto in the United States and in all
foreign countries, that may be requested by the Company. Chairman further
agrees, whether or not in the employ of the Company, to cooperate to the extent
and in the manner requested by the Company in the prosecution or defense of any
patent, trademark or copyright claims or any litigation or other proceeding
involving any inventions, trade secrets, processes, discoveries, or improvements
covered by this Agreement, but all expenses thereof will be paid by the Company.

10. Restrictive Covenants.

 

 

5

 

--------------------------------------------------------------------------------






(a) Chairman acknowledges and agrees that his position with the Business places
him in a position of confidence and trust with respect to Proprietary
Information. Chairman consequently agrees that it is reasonable and necessary
for the protection of the goodwill of the Business that Chairman make the
covenants contained herein. Accordingly, Chairman agrees that during the Term of
this Agreement and for a period of twelve (12) months after the date of
termination of Chairman’s employment hereunder for any reason Chairman will not,
without the prior written consent of the Company and provided that the Company
continues to make payments to the Chairman in accordance with the provisions of
Section 6 (i) employ, solicit or encourage to leave the employ of the Company,
or to become employed by any person other than the Company, any employee of the
Company, (ii) persuade or attempt to persuade any customer of the Company as of
the date of the termination of Chairman’s employment, to cease doing business
with, or to reduce the amount of business it does with, the Company or solicit
the business of any of the Company’s customers as of the date of the termination
of Chairman’s employment hereunder with respect to any product or service which
competes with the products and services of the Company as of the date of
termination of Chairman’s employment or (iii) compete with the Company as a paid
consultant to, or employee of, any venture which competes with the Business
within the United States of America. As used in this Section 10, the term
Company includes the Company and its subsidiaries.

(b) Chairman has carefully considered the nature and extent of the restrictions
upon him and the rights and remedies conferred upon the Company under Sections
10 and 11 of this Agreement and hereby acknowledges and agrees that the same are
reasonable in time and territory, are designed to avoid competition which
otherwise would be unfair to the Company, do not stifle the inherent skill and
experience of Chairman, would not operate as a bar to Chairman’s sole means of
support, are required to protect the legitimate interests of the Company and do
not confer a benefit upon the Company disproportionate to the benefit otherwise
afforded him by this Agreement.

11. Certain Remedies. The parties hereto acknowledge that in the event of a
breach or a threatened breach by Chairman of any of his obligations under
Sections 7, 9 or 10 of this Agreement the Company will not have an adequate
remedy at law. Accordingly, in the event of any such breach or threatened breach
by Chairman, the Company will be entitled to such equitable and injunctive
relief as may be available to restrain Chairman and any business, firm,
partnership, individual, corporation or entity participating in such breach or
threatened breach from the violation of the provisions hereof, and nothing
herein will be construed as prohibiting the Company from pursuing any other
remedies available at law or in equity for such breach or threatened breach,
including the recovery of damages.

12. Notices. All notices hereunder must be in writing and addressed to the
Secretary of the Company at 570 Lexington Avenue, 29th Floor, New York, NY 10022
and to Chairman at the address listed above. Each such address for notice may be
changed by notice of such change given to the other party hereto. All such
notices will be effective upon receipt.

13. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior or contemporaneous agreements, whether written or oral, of the parties
hereto or affiliate relating to the subject matter hereof. No amendment, waiver
or modification hereof will be valid or binding unless made in writing and
signed by the parties hereto (in the case of an amendment or modification) or by
the party against whom enforcement is sought (in the case of a waiver).

 

 

6

 

--------------------------------------------------------------------------------






14. Governing Law/Arbitration. This Agreement will be governed, interpreted and
construed according to the internal laws of the State of New York without regard
to conflict of laws principles. Any controversy or claim arising out of, or
relating to, this Agreement or the breach thereof, must be promptly settled by
arbitration by a panel of three arbitrators in New York, New York, in accordance
with the Commercial Rules then obtaining of the American Arbitration
Association, and judgment upon the award rendered may be entered in any court
having jurisdiction thereof. It is expressly understood that the arbitrator will
have the authority to grant legal and equitable relief, including both temporary
restraints and preliminary injunctive relief to the same extent as could a court
of competent jurisdiction, and that the arbitrator is empowered to order either
side to fully cooperate in promptly resolving any controversies or claims under
this Agreement. Notwithstanding the foregoing, in the event of a breach or
threatened breach by Chairman of any provision of Section 7, 9 or 10 of this
Agreement, the Company will be entitled to seek an injunction from any court of
competent jurisdiction and Chairman hereby submits to the personal jurisdiction
of any such court.

15. Severability. Should any part of this Agreement be held or declared to be
void or illegal for any reason by an arbitrator or court of competent
jurisdiction, such provision will be ineffective, but all other parts of this
Agreement which can be effected without such illegal part will nevertheless
remain in full force and effect.

16. Headings. The Section headings contained in this Agreement are for reference
purposes only and will not affect the meaning or interpretation of this
Agreement.

17. Withholding. Anything to the contrary notwithstanding, all payments required
to be made by the Company hereunder to Chairman will be subject to withholding
of such amounts relating to taxes as the Company may reasonably determine it
should withhold pursuant to any applicable law or regulation.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original, but all of which will
collectively constitute a single original.

19. No Reliance; Opportunity to Consult with Counsel. The parties hereto each
represent to the other that in executing this Agreement each does not rely upon,
and has not relied upon, any representation or statement not set forth herein
with regard to the subject matter, basis or effect of this Agreement or
otherwise. Chairman acknowledges that he has had an opportunity to consult with
an attorney of his choice prior to executing this Agreement.

20. No Assignment. Neither this Agreement nor the right to receive any payments
hereunder may be assigned by Chairman except as provided for herein. This
Agreement will be binding upon Chairman, his heirs, executors and administrators
and upon the Company, its successors and assigns.

21. Entire Agreement. This Agreement, together with any agreements executed by
the Company and Chairman in respect of awards under any equity, benefit or
welfare plan, constitutes the entire understanding and agreement of the parties
hereto regarding the employment of Chairman. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement,
including, without limitation, that certain Amended and

 

 

7

 

--------------------------------------------------------------------------------






Restated Employment Agreement, dated as of May 2, 2005, by and between the
Company and the Chairman.

22. Survival. The provisions of Sections 6, 7, 9, 10, 11, 14, 15, 17, 20, 21 and
this Section 22 will survive the termination or expiration of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

Castle Brands Inc.

 

Chairman

         

By: 

/s/ Seth Weinberg


 

By: 

/s/ Mark Andrews


 

Name: 

Seth Weinberg

 

 

Name: Mark Andrews

 

Title: 

Senior Vice President,
General Counsel & Secretary

 

 

 

 

 

8

 

--------------------------------------------------------------------------------